To maintain an action of forcible entry there must be an actual and peaceable possession in the plaintiff. ( Vall v. Butler, 49 Cal. 75 ; sec. 1172, Code Civil Procedure.)
The certificate of pre-emption would not even give a right of possession, and certainly would not prove the fact of possession.
A deed is not admissible in evidence to show possession, or to show a right of possession. (Sanchez v. Louregro, 46 Cal. 641.),
*90J. W- Hendrick, for the Eespondent.
By the Court :
The “ certificate of pre-emption ” did not tend to show actual possession in the plaintiff, and the Court below erred in admitting it in evidence.
Judgment and order reversed, and calase remanded for a new trial.